Case 3:19-bk-32187-SHB        Doc 20 Filed 08/08/19 Entered 08/08/19 09:35:12          Desc
                               Main Document    Page 1 of 2

                     IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE

In re:

CHAD RANDALL WALLACE,                      )      Case No. 3:19-BK-32187-SHB
AMBER LEA WALLACE,                         )      Chapter 7
                                           )
               Debtors.                    )

    TRUSTEE’S RESPONSE IN OPPOSITION TO MOTION OF NATIONSTAR
 MORTGAGE LLC D/B/A MR. COOPER FOR RELIEF FROM THE AUTOMATIC STAY
                         AND ABANDONMENT

         Comes F. Scott Milligan, Chapter 7 Trustee, in opposition to the Motion for Relief

from Automatic Stay and Abandonment filed by Nationstar Mortgage LLC d/b/a Mr.

Cooper (“Mr. Cooper”) In support of his opposition, the Trustee would show unto the

Court as follows:

         1.    The Motion on its face shows a property value of $280,000.00 and debt of

approximately $195,000.00. Thus, there appears to be equity in the property above the

debtors’ exemption amount. The Trustee has not held the meeting of creditors yet in

the case. The Trustee is having his realtor inspect the property for possible sale.

         2.    The Trustee respectfully requests that the Motion for Relief be denied at

this time, without prejudice, or that the matter be set on the docket to allow the Trustee

time to inspect the property for possible sale for the benefit of the bankruptcy estate.

         WHEREFORE, the Trustee respectfully requests that the Motion for Relief from

Automatic Stay and Abandonment be denied or set for a hearing.

         Respectfully submitted this 8th day of August, 2019.


                                                  /s/ F. Scott Milligan
                                                  F. Scott Milligan, BPR No. 13886
                                                  PO Box 12266
                                                  Knoxville, TN 37912
                                                  865-522-3311
Case 3:19-bk-32187-SHB      Doc 20 Filed 08/08/19 Entered 08/08/19 09:35:12         Desc
                             Main Document    Page 2 of 2



                             CERTIFICATE OF SERVICE

     I hereby certify that on August 8, 2019, a true and correct copy of the foregoing
Response has been served upon the following by electronic mail and/or (ECF).

                    Tiffany Dilorio, Attorney for US Trustee
                    Richard M. Mayer, Attorney for Debtors
                    Seth Greenhill, Attorney for Creditor

The following have been served below by placing a copy thereof, first class postage
prepaid, hand delivery, or facsimile.

                                  Chad and Amber Wallace
                                  330 Wallace Lane
                                  Bean Station, TN 37708

                                                /s/ F. Scott Milligan
                                                F. Scott Milligan




                                            2
